972 F.2d 342
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Everett Ray SNYDER, Jr., Plaintiff-Appellant,v.W. Alvin HUDSON;  The City of Roanoke;  Captain Jones;David Blevins, Lieutenant;  Lieutenant Brooks;  DoctorBerdeen;  K. Peters, Corporal;  T. Lamons, Corporal;  B.Watkins, Corporal;  J. Bourceious;  C. Hull;  C. Poff;Robert Pinkard, Defendants-Appellees.
No. 92-6518.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 20, 1992Decided:  August 10, 1992

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Jackson L. Kiser, District Judge.  (CA-91-396-R)
Everett Ray Snyder, Jr., Appellant Pro Se.
Kevin Scott Blair, Woods, Rogers & Hazlegrove, Roanoke, Virginia; Wilburn Charles Dibling, Jr., City Attorney, Roanoke, Virginia, for Appellees.
W.D.Va.
Dismissed.
Before MURNAGHAN, HAMILTON, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Everett Ray Snyder, Jr. appeals the district court's order granting summary judgment for the Defendants on some of his claims and referring one claim to a magistrate judge for an evidentiary hearing.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED